 

 

24" JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

STATE, OF LOUISIANA
DOCKET NO: 8 4-4 A DIVISION: ©
LILLIAN HENDERSON ‘and WOODROW HENDERSON
VERSUS
LOWE’S HOME CENTERS, L,L.€.

FILED:

 

DEPUTY CLERK

 

NOW INTO COURT, through’ undérsigned counsel, eome petitioners, ‘Eillisin’ Hendon
and Woodrew Henderson, person, of the full age and majority. and resident, of the State of
Louisiana, Parish of Jefferson, and for the purposs of-iling this: Original Petition for:Damages,

alleze'as follows:

Maile defendint-herein is:
domiciliary.of Mooresville, State. of. North Carling and authorized to do and doing
business in the. State of Louisiana, Lowe’s: Home: Centers, L.LG. Isa foreign’ self-
‘insured insurer authorized to do_and-doing business in the Stateof Louisiana.
2,

Venue is propér pursuarit‘t6 LSA-C.C. Art. 74 in Jefferson Parish because the tortious
conduct alleged herein. occurred in.and the damages alleged herein were sustained in-Jefférson
Parish,

3. .

On:6r abaut Septeinber 6, 2020, plaintiffwas'at Lowe's Horne Ceiiter, store numibst 2975,

* loented in Marrevo, Louisiana. Plaintiff, Lillian Henderson ard her husband, Woodrow Henderson,

were lookitig at die ceiling. fan display. Mrs. Henderson took.a stép backwatd, hilt @ flatbed cart

left in the aisle; lost her.balarice, and fell, THe: fall ‘fesultedjih a. fractured ‘elvis, contusions,

-intracranial bleeding, concussion and posttraumatic headache.

02/03/2021 09:33:16 CERTIFIED TRUE COPY - Pg:1 of 5 - Jefferson Parish Clerk of Court - [D:2115671

 

z
Q
Z
x:
ie
c
C
<
5
n
3
=
a:
=
z
rn
2
a
+
co
a
wo
oO
©:
2
o
r
nu
ql
Ql:
So:
als
o
3
B:
it *
Ww
c=!
aq

 
4,
As .a result of thie. negligetice of the defendint, Lowe's. Homé Centers, LLG. the

aforementioned accident occurred.

5:

 

As. résult of the fall, plaintiff'reccived ‘sevére, traumatic; pentianent and disabling
injuries, iicluding, but Hot limited to the:following: Plaintiff Lillian Hendeisonsuffereta
fractured pelvis, couitisidns, iiitracrahial bleeding, coricussiori and posttraumatic headache,

including without titmitation, injuries to her fiervous system and psyche; the aggravation,

precipitation and/or exacerbation or prior-existing non-debilitating predispositions, and including

without limitation, normal degenerative changes. Also, plaintiff suifered:severé physical pain
and sufferiirg-as well as keen mental:and emotional anguish and distress; plaintiffs has incurted

expenses for medical care, which tliey.otherwise would not have incurred.

6;

Plaintiff's lusbarid, Woodrow Henderson, has éxperfericed damage to his relationship.

with his wife, therelyy entitling him to his own independent claims for loss of censortium and for

the damages sustained as a congeqtience of the negligence and fault of défendants herein,
including but not limited to, the loss of love, support, companionship, cornfort; ‘arid sérvicés:
7.
At all material times, defendant, Lowe’s Home Centers, L.L.C., had in full force and effect

a policy of-general liability self-insurance insuring them for‘all claims usserted herein,

8,

Plaintiffs aver that the above desctibed: casualty was tlie tesult of the negligence of the

24th E-Filed: 02/02/2021 16:38 Case: 614473 Div-E Atty:034539 JARRETT FALCON

detendznt, Lowd’s Hame-Centers, EALC., in thefoltowing norisexélusive particulars:
a. Placingsor leaving a cart in the aise that they knew dF sliould have known would:cteate ;
an unreasonable risk;
b. Creation of’ and/or failure to recognize a hazard in their aisles, passageways, or
promises;
c. Failure to have proper procedures for the use, placement, and recovery of their carts:

d. Faflure to have proper prdcedures for thé maintenarice and inspéction of theif aisles or

passageways;

e. Failureto properly train employses;

02/03/2021 09:33:16 CERTIFIED TRUE COPY - Pg:2 of 5 - Jefferson Parish Clerk of Court --ID:2115671

 
Case 2:21-cv-00508-LMA-KWR Document 1-1 Filed 03/44/24—Page3-ef 3——_

|
|
£. Failure to clear aisles or passageways of hazards;
g. Eailure to exercise redgonuble care to-keep their aisles, passageways, and floors.in a
reasonably safe condition; .
h. All other.acts of negligence which will be proven at the trial of this matter.
9.

Plaintitfs, Lillian Hendersoi- and Woodrow Henderson, avers that wll defenddnt herein
identified aud tiny parties not identified whose.acts or émissjona were the-proXittiate cause’or cause
in fact of the alleged accident, are all Hable joiritly arid in solido.

- 10.

As.a direct and proximate result of the-negligence of the defendant, plaintiffs, Lillian
Henderson and Woadrow Henderson, have suffered expenses, including but not limited to’past, »
present and fulure medical bills; past, present and future pain and suffering? mental anguish and
distress; lost wages; as well as athier general and:special damages, and is entitled to such, damages
us are rédsonable in thé'prémises.

WHEREFORE, plaintiffs, Lillian Henderson and Woodrow Henderson, pray that, after

due proceedings are had, there be judgment rendered in their favor and against the defendant,
Lowe’s Home Centers, L.L.C., in an amount that is reasonable in the premises together with legal
interest thereon from thé date. of judicial demand until paid ahd forall costs:of thése procéedings,

Respectfully submitted:

yy ge
Jarrett §, Falcon, #34539
Email; jarrett@falconlaw.com
TimothyJ, Falcon, #16909,
Email: tim@falconlaw.com_
Jeremiah A. Sprague, #24885
Email: jerry@faleonlaw.com
FALCON LAW FIRM, PLC
5044 Lapalco Boulevard
Marrero, Louisiana 70072,
Telephione:-(504) 341-1234
Facsimile: (504) 341-8115
Attorneys. for Plaintiffs, Lillian. Henderson

and Woodrow Henderson :

 

24th E-Filed: 02/02/2021 16:38 Case: 814473 Div:E Atty:094539 JARRETT FALCON

PLEASE. SERVE:

LOWE'S HOME CENTERS, L.L.C.
Through.it’s rogistered“agent of service:
Corporation Service Company

$0{ Louisiana Avenue

Baton Rouge, LA 70802

   

“EOP 1eee
TAROT,
FON A. CHCKNHEIMED.

02/03/2021.09:33:16 CERTIFIED TRUE COPY -:Pg:3 of 5 - Jefferson Parish Clerk of Court - 1D:2115671 -
